 

Exhibit 10.60

EMPLOYMENT AGREEMENT

This amended and restated employment agreement (“Agreement”) is entered into
effective as of August 1, 2016 (“Amendment Effective Date”) by and between
Kirk A. Benson (the “Executive”) and Headwaters Incorporated, a Delaware
corporation (the “Company”).  This Agreement supersedes the terms of the
employment agreement between the Executive and the Company dated April 1, 2010,
as amended through June 23, 2014 (the “Prior Agreement”).

1. Duties and Scope of Employment.

(a) Position.  For the term of his employment under this Agreement, the Company
agrees to continue to employ the Executive in the position of Chairman of the
Board and Chief Executive Officer, and Executive agrees to accept such continued
employment.  The Executive shall report to the Company’s Board of Directors (the
“Board”).

(b) Obligations of the Executive.  During his employment, the Executive shall
devote his full business efforts and time to the Company, consistent with the
position of Chairman and Chief Executive Officer and with duties assigned by the
Board.  During his employment, without the prior written approval of the Board,
the Executive shall not render services in any capacity to any other person or
entity and shall not act as a sole proprietor or partner of another entity or as
a shareholder owning more than five percent of the stock of any other
corporation; provided that the Executive may devote a reasonable amount of time
to charitable, educational, civic, political, personal investment and family
business activities so long as such activities do not materially conflict with
the performance of his duties under this Agreement.  The Executive shall comply
with the Company’s policies and rules, as they may be in effect from time to
time during his employment.

(c) No Conflicting Obligations.  The Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with or in conflict with his obligations under
this Agreement.

(d) Term of Employment.  Subject to the provisions of Section 6(c) below,
Executive’s employment under this Agreement shall continue until December 31,
2018 (the “Retirement Date”), unless it is terminated earlier either by the
Executive or the Company (the “Term”).

2. Cash, Incentive and Supplemental Retirement Compensation.

(a) Base Salary.  The Company shall continue to pay the Executive as
compensation for his services an annual base salary at the rate of $700,000 per
year in accordance with standard Company payroll procedures, subject to normal
payroll deductions and deductions authorized by the Executive.  Such base salary
shall be subject to annual review by the Compensation Committee of the Board of
Directors (the “Compensation Committee”).

(b) Short Term Incentive Bonuses.  The Executive shall be eligible to be
considered for annual incentive bonuses.  Such bonuses shall be awarded based on
objective or subjective criteria established in advance by the Board or
Compensation Committee, in its sole discretion.  Any and all awards will be
approved by the Compensation Committee.

 

 



--------------------------------------------------------------------------------

 

 

(c) Long Term Incentive Compensation.  The Executive shall be eligible to
participate in long term cash and equity incentive plans (the “LTIP Plans”) for
corporate executives of the Company adopted by the Board.  The Executive’s
participation in long term incentive plans shall be in accordance with the terms
and conditions of such plans; provided, however, that if Executive continues in
employment through the Retirement Date, all outstanding unpaid awards under the
LTIP Plans for which the first year’s performance period has been completed as
of the Retirement Date shall remain eligible to vest and be paid on the
otherwise applicable dates, notwithstanding the Executive’s termination of
employment on or after the Retirement Date, but only to the extent otherwise
earned under the applicable performance criteria regardless of any provisions in
the LTIP Plans or awards to the contrary.

(d) Financial, Tax, and Estate Planning.  During the Term of the Executive’s
employment, the Company will reimburse the Executive for fees and expenses
related to personal financial planning, tax planning and estate planning, an
amount not to exceed $10,000.00 for each twelve (12) month period.  The
Executive shall present invoices for such planning services stated above to the
Chairman of the Compensation Committee for approval within thirty (30) days of
receipt of invoices for such services.  Reimbursement will occur through normal
Company procedures, and no later than 2‑1/2 months after the end of the calendar
year (or if later, the Company’s tax year) in which the expense is incurred.

(e) Supplemental Retirement Compensation.  During the Term of the Agreement, the
Company shall credit an annual supplemental retirement contribution on behalf of
the Executive to an unfunded bookkeeping account (“Retirement Account”), in an
amount equal to (i) 72.5% of his then current base salary for each fiscal year
or partial fiscal year ending during the Term through March 31, 2017 and
(ii) 42.5% of his then current base salary for the fiscal year or partial fiscal
year ending March 31, 2018.  Each contribution shall be made on each March 31
during the Term including the payment for March 31, 2018.

(1) Until full payment has been made to Executive or his estate, the Retirement
Account shall be credited with a 7% annual interest rate, compounded annually,
or if elected by the Executive, shall instead be credited with income or debited
with loss based on the hypothetical investment of the account in accordance with
the Executive’s investment elections, which shall be made in accordance with
such procedures (including default investment elections) as shall be determined
by the Compensation Committee from time to time.  Unless otherwise provided by
the Compensation Committee, the Executive may elect from among the investment
funds offered from time to time under the Company’s 401(k) plan.  The amounts
allocated to the Retirement Account (the “Retirement Benefit”) shall be paid to
the Executive in a single lump sum on the first regular payroll date (but no
later than thirty days) following the Executive’s termination of employment (for
any reason), subject to the provisions of Section 8 below applicable to deferred
compensation subject to Section 409A of the Internal Revenue Code, as amended
(the “Code”).  In the event of the Executive’s death, any remaining Retirement
Account balance shall be paid in a single lump sum, within thirty (30) days
thereafter, to his designated beneficiary, or if no written beneficiary
designation of a surviving beneficiary has been received by the Compensation
Committee prior to his death, to his estate. The Executive shall be entitled to
receive only the



2

--------------------------------------------------------------------------------

 



amounts credited to the Retirement Account as of the date of termination of
employment and, in the case of any Additional Retirement Amount, pursuant to
Section 5(b)(6).

(2) The Retirement Benefit shall be in addition to any other employee or
executive retirement benefits or contributions to which the Executive may be
entitled under any other plan maintained by the Company.  The Executive’s right
to receive the Retirement Benefit is nontransferable, and the Executive shall
not assign, transfer, or otherwise encumber any benefits payable hereunder
except for a properly executed written beneficiary designation.  Any attempt to
transfer or assign such benefits shall be null and void, and shall terminate the
Company’s obligations hereunder.  Except as set forth below in Section 2(e)(3)
of this Agreement, the Company shall have no obligation to set aside cash or
assets to fund the Retirement Benefit.  Neither the Executive nor his
beneficiary shall have any rights against the Company with respect to any
portion of the Retirement Account except as a general unsecured
creditor.  Neither the Executive nor his beneficiary shall have any interest in
the Retirement Account until the Executive or his beneficiary actually receives
payment thereof.   Any assets, whether cash or investments, which the Company
may set aside to meet its deferred obligation under this Section 2(e) shall at
all times remain the property of the Company, and neither the Executive nor his
beneficiary shall under any circumstances acquire any property interest in any
specific assets of the Company.  Subject to the terms and conditions of this
Agreement, the Compensation Committee has discretionary authority to interpret
and administer the terms of the Retirement Benefit, and all determinations,
interpretations, rules and decisions of the Compensation Committee and any
person to whom the Compensation Committee delegates duties or responsibilities
shall be conclusive and binding upon all persons having or claiming to have any
interest or right with respect to the Retirement Benefit, including the
Executive.  Unless otherwise provided by the Compensation Committee, the claims
procedures applicable under the Company’s 401(k) plan shall apply to any benefit
claim or appeal with respect to the Retirement Benefit. 

(3) Upon a Change in Control (as defined below), the Company shall establish a
grantor (“rabbi”) trust for the full amount then credited to the Retirement
Account.  The assets of such trust shall be used exclusively and irrevocably to
provide the Retirement Benefit to the Executive pursuant to the provisions of
this Section 2(e) (subject, however, to the claims of the general creditors of
the Company); provided, however, that the establishment of such a trust will not
render this Agreement other than “unfunded” as that term is used in Sections
201(2), 301(a)(3), 401(a)(1), and 4021(a)(6) of the federal Employee Retirement
Income Security Act (ERISA).  Upon the establishment of such trust, and within
sixty (60) days following each March 31st thereafter, the Company shall deposit
in the trust an amount of cash or marketable securities (other than securities
issued by the Company or any of its current or future affiliates) sufficient so
that the total amount so deposited in the trust is equal in value to the lump
sum payment that would be payable to the Executive if on the date such trust is
established, and on the last day of each of the Company’s fiscal years
thereafter, the Executive’s employment had terminated.  For purposes of this
Agreement, a “Change in Control” shall mean a Change in Control as defined in
the Executive Change in Control Agreement between the Executive and the Company
effective as of September 30, 2006 and amended on August 5, 2011 (the “Change in
Control Agreement”).



3

--------------------------------------------------------------------------------

 



(f) Stock Options, SARs and Other Equity Grants.  Upon (i) the Executive’s
retirement on or after the Retirement Date, (ii) the termination of the
Executive’s employment during the Term of this Agreement by the Company without
Cause (as defined below), by the Executive for Good Reason (as defined below),
or by reason of the Executive’s death or disability, or (iii) a Change in
Control, the Executive’s stock options and stock appreciation rights which have
been granted on or after the execution of this Agreement shall remain
exercisable for a period of five (5) years following the termination of the
Executive’s employment or until the expiration date stated in the Executive’s
grant notice for such equity awards, whichever period is shorter,
notwithstanding the provisions of the applicable equity award agreements;
provided that the exercise period shall in no event expire prior to three (3)
months following the termination of the Extended Term (as defined below) or, if
earlier, the final expiration date stated in the Executive’s grant notice for
such equity awards.  All stock options, SARs and other equity grants during the
Term shall continue to vest during the Extended Term.

(g)Vacation and Employee Benefits.  During his employment, the Executive shall
be eligible for paid vacations in accordance with the Company’s vacation or paid
time off policy, as it may be amended from time to time.  The Executive shall be
eligible to participate in the employee benefit plans maintained by the Company
from time to time, including life, medical, disability, and dental insurance
plans and 401(k) plan, subject to the applicable terms and conditions of the
plan in question, and subject to the determinations of any person or committee
administering such plan.  During the Term, the Executive shall also be entitled
to any other perquisites that the Company makes available to its executive
officers, including under the Company’s vehicle policy.

3. Business Expenses.  During his employment, the Executive shall be entitled to
reimbursement by the Company for such customary, ordinary and necessary business
expenses as are incurred by him in the performance of his duties and activities
associated with promoting or maintaining the business of the Company, including
the Executive’s charitable activities approved by the Board.  All expenses as
described in this Section 4 shall be reimbursed only upon presentation by the
Executive of such documentation as may be reasonably necessary to substantiate
that all such expenses were incurred in the performance of his duties in
accordance with the Company’s policies.

4. Employment at Will.  The Executive’s employment with the Company shall be “at
will,” meaning that either the Executive or the Company shall be entitled to
terminate the Executive’s employment and this Agreement at any time for any
reason, with or without cause.  Termination by the Company or by the Executive
shall be made in writing.

5. Termination of Employment.

(a) Termination for any Reason.  In the event that the Executive’s employment
with the Company is terminated for any reason (including Cause, as defined
below), then the Executive (or his estate, if applicable) shall be entitled to
payment of accrued but unpaid salary, vacation pay and allowable expenses
through the date of the termination of his employment.  In addition, the Company
will pay the Executive any amounts and provide any benefits to which the
Executive is entitled under any Company benefit plan as of his termination of
employment in accordance with the provisions of such plan.



4

--------------------------------------------------------------------------------

 



(b) Termination Without Cause or for Good Reason.  In the event that the
Executive’s employment is terminated by the Company without Cause or is
terminated by the Executive for Good Reason during the Term of this Agreement,
other than in connection with a Change in Control pursuant to which the
Executive would be eligible for severance benefits under the Change in Control
Agreement (in which event the Executive will not receive severance benefits
under this Section 5(b)), then, provided that the Executive executes and
delivers within forty‑five (45) days of termination (or such shorter period as
the Company may require) an effective release in a form to be provided by the
Company with terms substantially as set forth in the attached Exhibit 2 (the
“Release”), and subject to Section 7(d) of this Agreement and the Executive’s
compliance with the provisions of Sections 8 and 10 of this Agreement:

(1) Cash Severance.  The Executive shall be entitled to payment of an aggregate
amount in cash equal to the product of two (2) multiplied by the sum of (i) the
Executive’s annual base salary at the rate in effect as of his termination of
employment, plus (ii) the greater of (A) the Executive’s target annual incentive
bonus for the fiscal year in which the termination of employment occurs, or (B)
the higher of the actual bonus awarded to the Executive for either of the two
preceding fiscal years of the Company most recently ended prior to the
Executive’s termination of employment, which amount shall be payable in
twenty‑four (24) equal monthly installments, commencing sixty (60) days
following the Executive’s termination of employment.

(2) Bonus.  The Executive shall be entitled to payment of a prorated portion of
the annual incentive bonus otherwise earned under the terms of the applicable
award for the fiscal year in which the termination of employment occurs, payable
when such awards would otherwise be paid. 

(3) COBRA.  If the Executive so elects and pays to continue health insurance
under Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then starting the next calendar month after the employment
termination date, the Executive will be reimbursed on a monthly basis in an
amount equal to the monthly amount the Company was paying as the company‑portion
of premium contributions for health coverage for the Executive and the
Executive’s eligible dependents immediately before the Executive’s termination
of employment, until the earlier of: (i) the end of the twelve‑month period
following the Executive’s termination of employment or (ii) the date the
Executive or the Executive’s eligible dependent loses eligibility for COBRA
continuation coverage.  Any increase in the premium contribution and/or in the
number of covered dependents by the Executive during this time will be at the
Executive’s own expense.  The period of such Company‑reimbursed COBRA
continuation coverage shall be considered part of the Executive’s (and the
Executive’s eligible dependents’) COBRA coverage entitlement period.  The
Executive will be solely responsible for timely electing such continuation
coverage for the Executive and the Executive’s eligible dependents.

(4) Life Insurance.  The Executive shall continue to be covered at the Company’s
expense in the Company’s life and accident insurance plans for twelve (12)
months following the employment termination date subject to the terms of such
plans as then in effect.



5

--------------------------------------------------------------------------------

 



(5) Equity Compensation.  Unless otherwise set forth in the Executive’s equity
award agreement and agreed to by the Executive, all Company equity awards shall
become fully vested and exercisable.

(6) Any amount attributable to any Additional Retirement Amount through the
Retirement Date that would have been paid had Executive’s employment not
terminated pursuant to this Section 5(b). 

For the avoidance of doubt, the severance benefits described in this Section
5(b) are not payable in the event that the Executive’s employment is terminated
on or after the Retirement Date.

(c) Extended Term.  On or after the Retirement Date, the Executive’s employment
as an officer of the Company will terminate, but the Executive will continue in
employment as a non-executive employee and provide advice and assistance
concerning matters that are within the scope of the Executive’s knowledge and
expertise upon the request of the Company for the three (3) year period
following the expiration of the Term (the “Extended Term”).  The Executive shall
be required to provide such services for a period of time equal to the lesser of
(i) approximately twenty percent (20%) of the level of service he had performed
as an employee, or (ii) such period of time as may be necessary to ensure that
the Executive will be treated as having incurred a “separation from service”
pursuant to Section 409A of the Code upon the expiration of the Term.  As sole
consideration for the services during the Extended Term, the Executive shall
receive annual compensation equal to $300,000, payable in accordance with the
Company’s normal payroll practices and procedures.  The provisions of Sections
2(a) through (e) of the Agreement regarding compensation and benefits during the
Term shall not apply during the Extended Term, and Executive shall not be
entitled to the severance benefits described in Section 5(b) of the Agreement
upon any termination of employment during the Extended Term provided that
Executive shall be entitled to receive in one lump sum amount any Additional
Retirement Amount described in Section 5(b)(6).  The Executive’s employment
shall be treated as having terminated on the expiration of the Term for purposes
of the Change in Control Agreement (other than by reason of an Involuntary
Termination without Cause or Voluntary Termination For Good Reason, as such
terms are defined therein), notwithstanding his continued employment during the
Extended Term.  In addition, the Retirement Benefit payable upon termination of
employment pursuant to Section 2(e)(1) will remain payable upon the expiration
of the Term, notwithstanding the Executive’s continued employment during the
Extended Term, provided the Executive has incurred a “separation from service”
within the meaning of Section 409A of the Code at such time.  The Company may
terminate the Executive’s employment during the Extended Term only for Cause, as
defined herein, or as the result of the Executive’s death.

6. Definitions.

(a) Definition of “Cause”.  For all purposes under this Agreement, “Cause” shall
mean:

(1) engaging in willful misconduct against the Company that is materially
injurious to the Company; provided that any action undertaken with a



6

--------------------------------------------------------------------------------

 



reasonable and good faith belief that it is in the best interests of the Company
shall not constitute willful misconduct for purposes of this clause (1);

(2) engaging in any activity that is a conflict of interest or competitive with
the Company;

(3) engaging in any act of fraud or dishonesty that is materially injurious to
the Company or any of its affiliated companies or any material breach of federal
or state securities or commodities laws or regulations;

(4) engaging in an act of assault or other acts of violence in the workplace;

(5) repeated harassment of any individual in the workplace based on age, gender,
or other protected status or class or violation of any policy of the Company
regarding harassment that is materially injurious to the Company or any of its
affiliated companies; or

(6) conviction, guilty plea or plea of nolo contendere for any felony crime;

provided, however, that upon the Board or the General Counsel of the Company
obtaining knowledge of any of the foregoing conditions, the Company must provide
written notice to the Executive of the existence of any of the foregoing
conditions (1) through (6) within sixty (60) days of the knowledge of the
existence of the condition, and if the Executive has the ability and in fact
cures the condition and harm caused thereby within thirty (30) days following
the written notice, Cause shall be deemed not to exist.

(b) Definition of “Good Reason”.  For all purposes under this Agreement, “Good
Reason” shall mean any one of the following without the Executive’s consent:

(1) a demotion or any action by the Company which results in material diminution
of the Executive’s position (including removal from his position as the
Company’s Chief Executive Officer or Chairman of the Board, provided that the
Executive’s cessation of service as Chairman of the Board as a result of
legislative or regulatory requirements or as a result of mutual agreement
between the Company and the Executive that such cessation of service is in the
best interests of the Company shall not constitute Good Reason for purposes of
this Agreement), reporting relationship, authority, duties or responsibilities
(other than changes permitted by this Agreement or any insubstantial action not
taken in bad faith);

(2) a requirement that the Executive report to work more than 50 miles from the
Company’s existing headquarters (not including normal business travel required
of the Executive’s position);

(3) a material reduction in the Executive’s base salary or benefits (unless such
reduction in base salary or benefits applies generally to executives of the
Company); or



7

--------------------------------------------------------------------------------

 



(4) a material breach by the Company of its obligations hereunder;

provided, however, that the Executive must provide written notice to the Board
of Directors of the Company of the existence of any of the foregoing conditions
(1) through (4) within sixty (60) days of the initial existence of the
condition, and if the Company cures the condition within thirty (30) days
following the written notice, or if the Executive fails to terminate employment
within six (6) months following the initial existence of the condition
constituting Good Reason, Good Reason shall be deemed not to exist.

(c) Definition of “Restricted Period”.  For all purposes under this Agreement,
“Restricted Period” means the period of twenty‑four (24) months following
termination of the Executive’s employment or service with the Company.

7. Code Section 409A Compliance.

(a) To the fullest extent applicable, amounts and other benefits payable under
this Agreement, and amounts and benefits payable under any other agreements or
plans referenced in this Agreement, are intended to be exempt from the
definition of “nonqualified deferred compensation” under Section 409A of the
Code in accordance with one or more of the exemptions available under the final
Treasury regulations promulgated under Section 409A.  In this regard, each
payment under Section 6(b) of this Agreement shall be deemed a separate payment
for purposes of Code Section 409A.  To the extent that any such amount or
benefit is or becomes subject to Section 409A due to a failure to qualify for an
exemption from the definition of nonqualified deferred compensation in
accordance with such final Treasury regulations, this Agreement is intended to
comply with the applicable requirements of Section 409A with respect to such
amounts or benefits.  This Agreement shall be interpreted and administered to
the extent possible in a manner consistent with the foregoing statement of
intent, and any ambiguity as to its compliance with Section 409A will be read in
such a manner so that all payments hereunder comply with Section 409A of the
Code.

(b) Notwithstanding anything in this Agreement or elsewhere to the contrary, if
the Executive is a “specified employee” as determined by the Compensation
Committee on the date of “separation from service” (as such terms are defined
for purposes of Code Section 409A), and the Company reasonably determines that
any amount or other benefit payable under this Agreement on account of such
separation from service constitutes nonqualified deferred compensation that will
subject the Executive to “additional tax” under Section 409A(a)(1)(B) of the
Code (together with any interest or penalties imposed with respect to, or in
connection with, such tax, a “409A Tax”) with respect to the payment of such
amount or the provision of such benefit if paid or provided at the time
specified in the Agreement, then the payment or provision thereof shall be
postponed to the first business day of the seventh month following the date of
termination or, if earlier, the date of the Executive’s death (the “Delayed
Payment Date”).  The Executive and the Company may agree to take other actions
to avoid the imposition of a 409A Tax at such time and in such manner as
permitted under Section 409A.  In the event that this Section 7 requires a delay
of any payment, such payment shall be accumulated and paid in a single lump sum
on the Delayed Payment Date, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.  In addition, the provisions of this Agreement
which require the



8

--------------------------------------------------------------------------------

 



commencement of payments subject to Section 409A upon a termination of
employment shall be interpreted to require that the Executive have a “separation
from service” with the Company as defined for purposes of Code Section 409A.

(c) To the extent the Company is required pursuant to this Agreement to
reimburse fees or expenses incurred by the Executive, and such reimbursement is
taxable as compensation to the Executive, the Company shall reimburse any such
eligible fees or expenses no later than 2‑1/2 months after the end of the
calendar year in which the fees or expenses were incurred (or if later, 2‑1/2
months after the end of the Company’s taxable year in which the fees or expenses
were incurred), subject to any earlier required deadline for payment otherwise
applicable under this Agreement.  Except as otherwise expressly provided herein,
to the extent any expense reimbursement or the provision of any in‑kind benefit
under this Agreement is determined to be subject to Section 409A of the Code,
the amount of any such expenses eligible for reimbursement, or the provision of
any in‑kind benefit, in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Executive incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in‑kind benefit be
subject to liquidation or exchange for another benefit. 

(d)The provisions of this Section 7 shall also apply to all payments and
benefits that may be provided under the Change in Control Agreement,
notwithstanding any provision to the contrary contained therein, if required in
order to comply with Section 409A.   In addition to the provisions set forth in
subsections (a) through (c) above: (i) the cash severance payable under the
Change in Control Agreement shall be paid at the same time and in the same form
provided under this Agreement for severance payable under Section 5(b) (that is,
in installments over twenty‑four (24) months rather than a lump sum) unless the
Executive’s separation from service occurs within twelve (12) months following
the effective date of the closing of the Change in Control and the Change in
Control qualifies as a “change in control event” as defined in Treasury
Regulation Section 1.409A‑3(i)(5); (ii) if the Executive’s separation from
service does occur within twelve (12) months following the effective date of the
closing of the Change in Control and the Change in Control qualifies as a
“change in control event” as defined in Treasury Regulation
Section 1.409A‑3(i)(5), then the cash severance payable to the Executive under
Section 1(b)(1) of the Change in Control Agreement shall be paid on the sixtieth
(60th) day following his separation from service (subject to Section 7(b))
provided the Executive has fulfilled the conditions for payment of the cash
severance under the Change in Control Agreement (including that the Release of
Claims as defined therein shall have become effective) on or before such date
(and shall not be paid otherwise); and (iii) any reimbursement of taxes required
to be made by the Company under the Change in Control Agreement shall be made by
the end of the calendar year next following the calendar year in which the
Executive remits the related taxes.  If the payment of cash severance has
commenced pursuant to Section 5(b)(1) of this Agreement before the occurrence of
a Change in Control that results in the Executive’s eligibility for severance
benefits under the Change in Control Agreement, then the payment of cash
severance shall be governed by the Change in Control Agreement rather than
Section 5(b)(1) of this Agreement, and any adjustment to reflect an underpayment
or overpayment of the amount that otherwise would have been due before the
Change in Control





9

--------------------------------------------------------------------------------

 



pursuant to the Change in Control Agreement shall be applied to the first
installment due after the Change in Control Agreement, proceeding in
chronological order thereafter as necessary. 

8. Employment and Post‑Termination Covenants.  By accepting the terms of this
Agreement, and as a condition for the termination payments and benefits
described in Section 5, the Executive hereby agrees to the following covenants
in addition to any obligations the Executive may have by law and makes the
following representations:

(a) Confidentiality.  The Executive acknowledges that, in connection with his
employment by the Company, the Executive will have access to trade secrets of
the Company and its affiliated companies and other information and materials
which the Company desires to keep confidential, including customer lists,
supplier lists, financial statements, business records and data, marketing and
business plans, and information and materials relating to the Company’s
services, products, methods of operation, key personnel, proprietary software
and other proprietary intellectual property and information disclosed to the
Company by third parties to which the Company owes a duty of nondisclosure
(collectively, the “Confidential Information”); provided, however, that
Confidential Information does not include information which (i) is or becomes
publicly known other than as a result of the Executive’s actions in violation of
this Agreement; (ii) is or becomes available to the Executive from a source
(other than the Company or its affiliated companies) that the Executive
reasonably believes is not prohibited from disclosing such information to the
Executive by a contractual or fiduciary obligation to the Company, (iii) has
been made available by the Company or its affiliated companies, directly or
indirectly, to a non‑affiliated third party without obligation of
confidentiality; (iv) the Executive is obligated to produce as a result of a
court order or pursuant to governmental action or proceeding, provided that the
Executive gives the Company prompt written notice of such requirement prior to
such disclosure and assistance in obtaining an order protecting such
Confidential Information from public disclosure; or (v) business knowledge the
Executive has acquired unrelated to any specific proprietary information
relating to the Company.  The Executive further acknowledges that the Company’s
Confidential Information has economic value by virtue of the fact that it is not
generally known by Competitors (as defined below) or in the industry at
large.  The Executive therefore covenants and agrees that, both during and after
the term of his employment with the Company, he will keep secret all
Confidential Information and will not disclose, reveal, divulge or otherwise
make known any Confidential Information to any person (other than the Company or
its employees or agents in the course of performing his duties hereunder) or use
any Confidential Information for his own account or for the benefit of any other
individual or entity, except with the prior written consent of the Company.

(b) Ownership of Intellectual Property.  The Executive agrees that all
inventions, copyrightable material, software, formulas, trademarks, trade
secrets and the like which are developed or conceived by the Executive in the
course of his employment by the Company or on the Company’s time or property
(collectively, the “Intellectual Property”) shall be disclosed promptly to the
Company and the Company shall own all right, title and interest in and to the
Intellectual Property.  The parties expressly agree that any and all of the
Intellectual Property developed by the Executive shall be considered works
made‑for‑hire for the Company pursuant to the United States Copyright Act of
1976, as amended from time to time.  In order to ensure that the Company shall
own all right, title and interest in and to the Intellectual Property in the
event that any of the Intellectual Property is not deemed a work made‑for‑hire
(as defined in the



10

--------------------------------------------------------------------------------

 



Copyright Act of 1976) and in any other event, the Executive hereby sells and
assigns all right, title and interest in and to all such Intellectual Property
to the Company, and the Executive covenants and agrees to affix to the
Intellectual Property appropriate legends and copyright notices indicating the
Company’s ownership of all Intellectual Property and all underlying
documentation to the extent reasonably appropriate, and shall execute such
instruments of transfer, assignment, conveyance or confirmation as the Company
reasonably considers necessary to transfer, confirm, vest, perfect, maintain or
defend the Company’s right, title and interest in and to the Intellectual
Property throughout the world.  The Executive’s obligation under this
Section 9(b) to assign to the Company inventions created or conceived by him
shall not apply to an invention that he developed entirely on his own time
without using the Company’s equipment, supplies, facilities, or trade secret
information, provided that those inventions (i) do not or did not relate
directly, at the time of conception or reduction to practice of the invention,
to the Company’s business as conducted at such time or actual or demonstrably
anticipated research or development of the Company; and (ii) do not or did not
result from any work performed by him for the Company.

(c) Non‑Solicitation.  The Executive agrees that during the Restricted Period,
he shall not solicit the services or employment or engage the services or employ
anyone who is then (or who was within the six months prior thereto) an employee
of the Company or its affiliated companies.  

(d) Non‑Competition.  The Executive acknowledges and agrees that, by virtue of
his position with the Company, and the sensitive nature of the Confidential
Information, business strategies and plans to which he has been and will be
privy during the course of his employment, his work for a Competitor of the
Company after leaving the Company’s employ would pose a material threat to the
Company’s competitive position.  Moreover, the Executive acknowledges and agrees
that it would be impossible for him to segregate his knowledge of the Company’s
Confidential Information from his memory, such that he could guarantee that he
would not be making use of, whether intentionally or unintentionally, directly
or indirectly, such knowledge in the course of his work for a Competitor.  Given
this understanding, the Executive agrees that there must be a period of time
following the termination of his employment or service with the Company during
which he must not work for a Competitor, in order to ensure the protection of
the Company’s Confidential Information.  The Executive agrees that the
Restricted Period is reasonable and necessary to accomplish this protection, and
accordingly, during the Restricted Period, the Executive agrees not to compete
directly or indirectly by becoming a principal, partner, shareholder, equity
holder, limited liability company member, agent, officer, other employee,
advisor, consultant, member of a board of directors, or by becoming interested
in any other capacity, with any business that competes anywhere in the United
States with any activity of the Company or its affiliates conducted at any time
during the two years prior to termination, or conducted during the six months
period following the termination, as a result of plans initiated prior to such
termination, including acquisitions (collectively, “Competitors”).

(e) Authorization to Work for the Company.  The Executive represents that he is
legally authorized to work in the United States and that his employment with the
Company shall not constitute a violation of any contractual or other legal
obligation he may have to another entity or employer.



11

--------------------------------------------------------------------------------

 



(f) Return of Company Property.  Upon the termination of the Executive’s
employment or service with the Company, or as earlier requested by the Company,
the Executive agrees to return to the Company all Company documents (and all
copies thereof) and other Company property in the Executive’s possession or
control, including, but not limited to, Company files, correspondence, memos,
notebooks, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer recorded information, tangible property
and equipment, credit cards, entry cards, identification badges and keys; and
any materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part)
(collectively, the “Company Property”).  The Executive agrees to conduct a good
faith and diligent search of the Executive’s belongings in advance of the
aforementioned deadline to ensure the Executive’s compliance with the provisions
of this Section 8.

(g) Consequences of Breach.   The Executive agrees that the restrictions
specified in this Section 8 are reasonable and necessary to protect the
Confidential Information and goodwill of the Company and its affiliated
companies and are intended to operate for the entire period specified and within
the geographical area specified above.  The Executive further agrees that
abiding by the restrictions specified in this Section 8 will not materially
impinge in his ability to make a living and to support himself and his
family.  The Executive further acknowledges and agrees that the Executive will
not object to the Company or its affiliated companies, or any of their
respective successors in interest, defending the enforceability of this
Section 8.  The parties to this Agreement agree that (i) if the Executive
breaches the provisions set forth in this Section 8, the damage to the Company
may be substantial, although difficult to ascertain, and money damages will not
afford the Company an adequate remedy, (ii) if the Executive is in breach of any
provision of this Section 8 or threatens a breach of any provision of this
Section 8, the Company shall be entitled, in addition to all other rights and
remedies as may be provided by law, to seek specific performance and injunctive
and other equitable relief to prevent or restrain a breach of any provision of
this Section 8.  The Executive further acknowledges that he is voluntarily and
knowingly agreeing to the post‑termination restrictions described in this
Section 8 in consideration of the termination payments and benefits described in
Section 5, and that the Company shall have no obligation to provide such
termination payments or benefits if the Executive breaches any provision of this
Section 8.

9. Binding on Successors.  This Agreement may be assigned by the Company to a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company and shall be binding upon the Company and any
entity which is a successor by merger, acquisition, consolidation or otherwise
to the business formerly carried on by the Company, or an affiliate of any such
entity, and becomes the Executive’s employer by reason of (or as the direct
result of) any direct or indirect sale or other disposition of the Company or
substantially all of the assets of the business currently carried on by the
Company, without regard to whether or not such person actively adopts this
Agreement.

10. Arbitration.  The parties agree that any future disputes between the
Executive and the Company under this Agreement including but not limited to
disputes relating to the Release shall be resolved by binding arbitration,
except where the law specifically forbids the use of arbitration as a final and
binding remedy as provided below, except as provided in Section 10(g) below.



12

--------------------------------------------------------------------------------

 



(a) The complainant shall provide the other party a written statement of the
claim.  Such statement shall identify any supporting witnesses or documents and
the relief requested.

(b) The respondent shall furnish a statement of the relief, if any, that it is
willing to provide, and identifying supporting witnesses or documents.  If the
matter is not resolved, the parties agree to submit their dispute to a
non‑binding mediation paid for by the Company; provided, however, that if the
amount in dispute is $50,000 or less, this step may be waived at the election of
either party.

(c) If the matter is not resolved, the parties agree that the dispute shall be
resolved by binding arbitration pursuant to the commercial arbitration rules of
the International Institute for Conflict Prevention and Resolution (“CPR”),
including any provisions thereof pertaining to discovery.  If the parties are
not able to agree upon the selection of an arbitrator, an arbitrator shall be
selected according to the applicable procedures established by the CPR.

(d) The arbitrator shall have the authority to determine whether the conduct
complained of in Section 10(a) violates the complainant’s rights under this
Agreement and, if so, to grant any relief authorized by law; subject to the
provisions of Section 10(g) below.  The arbitrator shall not have the authority
to modify, change or refuse to enforce any lawful term of this Agreement and the
Release.

(e) The Company shall pay for the arbitrator’s fees, while each party shall pay
its own attorneys’ fees.

(f) Arbitration shall be the exclusive final remedy for any dispute between the
parties under this Agreement and disputes involving claims for discrimination or
harassment (such as claims under the Fair Employment and Housing Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, or the Age
Discrimination in Employment Act), wrongful termination, breach of contract,
breach of public policy, physical or mental harm or distress or any other
disputes, and the parties agree that no dispute shall be submitted to
arbitration where the complainant has not complied with the preliminary steps
provided for in Sections 10(a) and (b) above.

(g) The parties agree that the arbitration award shall be enforceable in any
court having jurisdiction to enforce this Agreement and the Release, so long as
the arbitrator’s findings of fact are supported by substantial evidence on the
whole and the arbitrator has not made errors of law; provided, however, that
either party may bring an action in a court of competent jurisdiction, regarding
or related to matters involving the Company’s confidential, proprietary or trade
secret information, or regarding or related to inventions that the Executive may
claim to have developed prior to or after joining the Company, seeking
preliminary injunctive relief in court to preserve the status quo or prevent
irreparable injury before the matter can be heard in arbitration.

(h) The arbitration shall be held at a location within Salt Lake City, Utah,
unless the parties mutually agree to a different location for the arbitration.

(i) If the Executive wishes to contest or dispute a termination for Cause by the
Company, or any failure to make payments claimed to be due hereunder, the
Executive must



13

--------------------------------------------------------------------------------

 



give written notice of such dispute within ninety (90) calendar days of
receiving a notice of termination.  The Executive may, at either the Executive’s
or the Company’s option, be suspended from all duties during the pendency of
such a contest or dispute.  If the Executive prevails in any such contest or
dispute, the Company or its successor or assign shall thereupon be liable for
the full amounts due under Section 5 as of the date of termination after
adjustments for amounts already paid.

11. Indemnification.  The Company has entered into an indemnification agreement
with the Executive, which agreement is incorporated by reference.

12. Withholding Taxes.  All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

13. Choice of Law and Severability; Jurisdiction and Venue.  This Agreement
shall be deemed to have been entered into and shall be construed and enforced in
accordance with the laws of the State of Utah irrespective of any conflicts of
law analysis.  If any provision of this Agreement becomes or is deemed invalid,
illegal or unenforceable in any applicable jurisdiction by reason of the scope,
extent or duration of its coverage, then such provision shall be deemed amended
to the minimum extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision shall be stricken and
the remainder of this Agreement shall continue in full force and effect.  If any
provision of this Agreement is rendered illegal by any present or future
statute, law, ordinance or regulation (collectively the “Law”), then such
provision shall be curtailed or limited only to the minimum extent necessary to
bring such provision into compliance with the Law.  All the other terms and
provisions of this Agreement shall continue in full force and effect without
impairment or limitation.  Subject to the mandatory arbitration provided in
Section 9 above, jurisdiction and venue in any action to enforce any arbitration
award or to enjoin any action that violates the terms of this Agreement shall be
in the state and federal courts serving the locality of Salt Lake City, Utah.

14. Miscellaneous.

(a) This Agreement constitutes the complete, final and exclusive embodiment of
the entire agreement between the Executive and the Company with regard to the
terms and conditions of the Executive’s employment with the Company and the
Executive’s anticipated termination of employment and supersedes all prior
agreements with respect thereto, including without limitation the Prior
Agreement; provided, however, that the Change in Control Agreement shall remain
in effect and shall not be superseded by this Agreement except as expressly
provided herein.  It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations and any
other written or oral statements concerning the Executive’s rights to any
compensation, equity, or benefits from the Company, its predecessors or
successors in interest.

(b) This Agreement may not be modified or amended except in a writing signed by
both the Executive and an authorized member of the Board (other than the
Executive).  This Agreement shall bind the heirs, personal representatives,
successors and assigns of both the



14

--------------------------------------------------------------------------------

 



Executive and the Company, and inure to the benefit of both the Executive and
the Company, their heirs, successors and assigns.  No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time. Headings and
subheadings in this Agreement are solely for convenience and do not constitute
terms of this Agreement.

(c) This Agreement may be signed in counterparts and the counterparts taken
together shall constitute one agreement.  Facsimile or photocopied signatures
shall be deemed as effective as original signatures.

(d) Notices and all other communications contemplated by this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid.  In the case of the Executive, mailed notices shall be
addressed to him at the home address that he most recently communicated to the
Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary with a copy to Chairman of the Compensation
Committee.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized Chairman of the Compensation Committee, as
of this 23rd day of June 2014.

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Kirk A. Benson

 

Kirk A. Benson

 

 

 

 

 

 

 

HEADWATERS INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Malyn K. Malquist

 

 

Malyn K. Malquist

 

Title:

Chairman, Compensation Committee

 





15

--------------------------------------------------------------------------------

 



EXHIBIT 2

GENERAL RELEASE LANGUAGE

Executive agrees, for himself, his spouse, heirs, executor or administrator,
assigns, insurers, attorneys and other persons or entities acting or purporting
to act on his behalf (the “Executive’s Parties”), to irrevocably and
unconditionally release, acquit and forever discharge the Company, its parent,
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company and said plans’ fiduciaries,
agents and trustees (the “Company’s Parties”), from any and all actions, cause
of action, suits, claims, obligations, liabilities, debts, demands, contentions,
damages, judgments, levies and executions of any kind, whether in law or in
equity, known or unknown, which the Executive’s Parties have, have had, or may
in the future claim to have against the Company’s Parties by reason of, arising
out of, related to, or resulting from Executive’s employment with the Company or
the termination thereof.  This release specifically includes without limitation
any claims arising in tort or contract, any claim based on wrongful discharge,
any claim based on breach of contract, any claim arising under federal, state or
local law prohibiting race, sex, age, religion, national origin, handicap,
disability or other forms of discrimination, any claim arising under federal,
state or local law concerning employment practices, and any claim relating to
compensation or benefits.  This specifically includes, without limitation, any
claim which the Executive has or has had under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, as amended, the
Americans with Disabilities Act, as amended, and the Employee Retirement Income
Security Act of 1974, as amended.  It is understood and agreed that the waiver
of benefits and claims contained in this section does not include a waiver of
(i) any indemnification rights the Executive has pursuant to the Company bylaws,
agreements, or Board of Director resolutions in effect on the date of this
Release and any fiduciary insurance plans in effect on the date of this release
or thereafter, (ii) any payments in connection with this Agreement or the Change
in Control Agreement, or (iii) the right to payment of any vested,
nonforfeitable benefits to which the Executive or a beneficiary of the Executive
may be entitled under the terms and provisions of any employee benefit plan of
the company which have accrued as of the separation date and does not include a
waiver of the right to benefits and payment of consideration to which Executive
may be entitled under this Agreement or any of the agreements contemplated
hereby (including the indemnification agreement and the stock option
agreements).  Executive acknowledges that he is only entitled to the severance
benefits and compensation set forth in this Agreement, and that all other claims
for any other benefits or compensation are hereby waived, except those expressly
stated in the preceding sentence.

The Company agrees to irrevocably and unconditionally release, acquit and
forever discharge Executive from any and all actions, cause of action, suits,
claims, obligations, liabilities, debts, demands, contentions, damages,
judgments, levies and executions of any kind, whether in law or in equity, known
or unknown, which the Company has, has had, or may in the future claim to have
against the Executive, liability for which the Company would otherwise be
obligated to indemnify the Executive under Delaware law, the Certificate of
Incorporation of the Company, the bylaws of the Company, or the Executive’s
indemnification agreement with the Company by reason of, arising out of, related
to, or resulting from Executive’s employment with the Company





16

--------------------------------------------------------------------------------

 



or the termination thereof (the “Company’s Release”), provided that
(i) Executive shall have acted in good faith and in a manner that Executive
reasonably believed to be in or not opposed to the best interest of the Company,
and shall not have engaged in willful misconduct or breach of an agreement with
the Company; and (ii) the Company’s Release shall not extend to any acts or
omissions of the Executive for which the Company would be prohibited from
indemnifying the Executive under Delaware Law,  the provisions of the
Certificate of Incorporation, or  the Bylaws of the Company then in effect or
which would excuse, negate, or invalidate the obligations of the insurer under
any director and officer liability policy procured by the Company and covering
the Executive.

17

--------------------------------------------------------------------------------